Former opinion sustained April 20, 1915.
On Petition for Rehearing.
(147 Pac. 926.)
In Banc.
Mr. Justice McBride
delivered the opinion of the court.
7. Upon rehearing it is insisted that a large scope of territory not forming a part of the watershed of the Port of Bandon is included within its boundaries, and that its northern boundary includes lands forming part of the watershed of Coos Bay. The maps presented are confessedly inaccurate, and it appears probable that a small portion of land upon the north is so included; but the quantity is so negligible compared with the whole area of the proposed port that its. inclusion could have had no appreciable effect on the-*91election, and does not infringe upon the taxable property in any other port. It may well be that if the owners of property so included should refuse to pay taxes to the Port of Bandon, or themselves raise the question as to their improper inclusion within the port, the courts would afford them relief, not by declaring the whole proceedings void, but by declaring such property to be outside the limits beyond which the port could be legitimately extended.
8. A larger area of land whose streams flow into the Coquille River above the Port of Bandon, and empty into that stream within the territorial limits of the Port of Coquille, is also included. The situation here is peculiar. Both ports are situated upon the same river, and the watershed of one is in a sense the watershed of the other; that is, the streams flowing through the Port of Coquille empty into the Coquille River, upon the lower waters of which is situated the Port of Bandon. The Port of Coquille, which seems to have liad for one of its purposes rather the prevention of improvements upon the lower river than in good faith improving it, did not include, as it might have done, these lands now included in the Port of Bandon; and as they form part of the watershed of both ports they were properly included in the latter port. "We do not believe that it was ever the intention of the legislature to permit the settlers upon an insignificant portion of a tidal stream to put a belt across it at its headwaters, do little or nothing themselves, and prevent other communities lower down from making extensive and bona fide improvements. If the law should be so interpreted, a dozen men owning a section of land upon a navigable stream could organize a “port” and prevent legitimate improvement of the stream by large communities above or below.
*92The evidence in this case tends to show that the organizers of the Port of Coquille never intended, and do not now intend, to make substantial improvements on the river below the boundaries of the port; that they object to having the large communities below annexed to them; and we are satisfied they are seeking to use the power of the state to prevent the improvement of the lower river. Since the communities below the Port of Coquille cannot be annexed to that port without its consent, and it is plain that such consent will never be given, their only remedy was to form a port of their own, and this, for the reasons given in our former opinion, we think they had a right to do, and that the Port of Bandon is a legally organized port. Affirmed.
Former Opinion Sustained on Rehearing.